         Case 05-02759-FJO-7    Doc Filed 12/14/18 EOD 12/14/18 13:26:19       Pg 1 of 1
                               SO ORDERED: December 14, 2018.




                               ______________________________
                               Robyn L. Moberly
                               United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT                     SGENERIC (rev 12/2017)
                              Southern District of Indiana
                               46 E. Ohio St., Rm. 116
                                Indianapolis, IN 46204
In re:

USA Gymnastics,                                       Case No. 18−09108−RLM−11
          Debtor.

                ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

A Motion to Appear Pro Hac Vice was filed on December 13, 2018, by Adam L.
Kochenderfer.

IT IS ORDERED that the Motion to Appear Pro Hac Vice is GRANTED.

Attorney for Creditor Sexual Abuse Survivors must distribute this order.

                                             ###
